Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
Filed 08/18/20   Case 20-12633   Doc 32
